Title: H. Archer to the Commissioners, 14 June 1778
From: Archer, Henry Waldegrave
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Paris June 14. 1778
     
     I presume to trouble you with the communication of my design to enter into the army, and becoming a citizen of the united States. Though a native of England, I feel myself quite attached to America, and firmly persuaded that I shall carry thither dispositions entirely consonant to its welfare, and that my affection to her will not be the less in being only a Son by adoption. From infancy, I considered myself a member of the British Empire at large, including the Colonies of North America. Warped by no blind partiality, or local attachment, while their union with the Parent State subsisted, I wished equally for the happiness of the whole. Upon their division my predilection is strong for that part, where the free principles of the ancient constitution are likely to be most vigorous and lasting. Upon the first rise of the dissentions between them, dissentions, that reflect as much honor on the one as infamy on the other side; from my own observations of things, confirmed by the opinions, and conversation of those I most esteemed, I decided, that the opposition of the Americans was sanctified by justice, as well as recommended by good policy; in the progress I admired the wisdom with which this opposition was conducted, applauded the firmness with which it was supported, and rejoiced at the success with which it has been attended. Ambitious of military fame, and of military distinction, it was not consistent with my Notions to engage in the Army of the King of Great Britain; where the former of these, was not to be acquired at all, as even Valour in the support of Tyranny, and Injustice is reproachful, nor the latter, but by interest, and the too frequent exercise Sacrifice of virtuous principles. An immediate entrance into his Service would have obliged me to war against my conscience, and against those, whom I ardently wish to prevail. Nor is it by any means eligible for me to defer entering into the British Service till the War with America is ended, for besides the loss of time, and delay of preferment, there are more powerful discouragements. I have too much reason to believe that the Military pro­fession, even hereafter, will not be very honorable in Great Britain. From the degeneracy of the People, the corruption of their Representatives, and the wickedness of those in power, the Army may probably become, before a distant period the devoted instruments of despotic sway, and like the disgraceful Pretorian Bands ready to sell their services to such as would supply their debaucheries with the most profusion, and such as were most ready to favor their rapaciousness and violence. On the contrary, in the service of the united States, I shall during the present contest, bear arms in a cause my conscience approves, and which reflects honor on its humble supporters, and where there is reason to believe, that should my services be required in future, it will be on the side of justice, liberty, and Glory, and where in short the disciplined Soldier, and the free Citizen are not incompatible.
     I cannot indeed boast of being much qualified to make my services welcome, or important, but this I can promise, that the small qualification I do possess, or may acquire shall be exerted on every occasion to the utmost. I have been some time at the Royal Academy at Chelsea, endeavouring to attain a knowledge of military affairs. As soon as I was of age, I left it, and disposed of as much of my property as amounted to about five hundred pounds. With what I have left of that, I wish to take the quickest opportunity of getting to America, and entering into one of the Regiments of Horse. I shall be glad to serve first as a Volunteer at my own expence with a view of giving such proofs of my zeal and unfeigned attachment to America as may entitle me to some notice. You may perhaps be inclined to think there was no occasion to trouble you with my design. I was induced to do it, by these, among other reasons, Your approbation and Patronage would be extremely satisfactory and encouraging; and as I must necessarily have passed thro’ Paris, I was desirous of paying my respects to you, who deservedly possess so high a trust from the united States, which if I had failed to do, it might there, suggest a suspicion that I was afraid you might have known or discovered something to my disadvantage. At the same time, I was in hopes you would be kind enough to give me your advice and assistance about the most expeditious method of arriving in America. I propose doing myself the honor of waiting on you next Tuesday in company with Monsr. le Baron de Ridberg, till which I postpone mentioning other particulars. I have the honor to be with the greatest and most unfeigned Esteem, Gentlemen, Your very hble & obt. Sert.
     
      H. Archer
     
    